1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO, ex rel.
 8 HUMAN SERVICES DEPARTMENT
 9 and DEBRA L. TAJALLE,

10          Petitioners-Appellees,

11 v.                                                                   NO. 29,912

12 SLAVIO P. LOVATO,

13          Respondent-Appellant.

14 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
15 Gerard J. Lavelle, District Judge

16   New Mexico Human Services Dep’t
17   Child Support Enforcement Division
18   Sharron S. Davidson, Special Assistant Attorney General
19   Torri A. Jacobus, Special Assistant Attorney General
20   Albuquerque, NM

21 for Appellee State of New Mexico

22 Debra L. Tajalle
23 Albuquerque, NM

24 Pro Se Appellee

25 Peter Everett IV
26 Albuquerque, NM
1 for Appellant




                  2
1                             MEMORANDUM OPINION

2 BUSTAMANTE, Judge.

3       Summary dismissal was proposed for the reasons stated in the calendar

4 notice. No memorandum opposing summary dismissal has been filed, and the time

5 for doing so has expired.

6       Dismissed.

7       IT IS SO ORDERED.



8
9                                MICHAEL D. BUSTAMANTE, Judge

10 WE CONCUR:


11
12 JAMES J. WECHSLER, Judge


13
14 RODERICK T. KENNEDY, Judge